Citation Nr: 0707465	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic left carpal 
tunnel syndrome.  

2.  Entitlement to special monthly compensation at the 
housebound rate.



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) which established 
service connection for lumbar spine degenerative disc 
disease; assigned a 10 percent evaluation for that 
disability; denied service connection for both right lower 
extremity nerve damage with right buttock scarring and a 
pressure ulcer and chronic left carpal tunnel syndrome; and 
denied an increased evaluation for the veteran's right knee 
medial meniscectomy residuals, residual traumatic arthritis, 
and arthroplasty residuals, a total rating for compensation 
purposes based on individual unemployability, and special 
monthly compensation at the housebound rate.  In December 
2003, the veteran submitted a notice of disagreement.  

In December 2004, the RO, in pertinent part, granted service 
connection for right sciatic neuropathy; assigned a 40 
percent evaluation for that disability; granted service 
connection for right buttock decubital scar residuals; 
assigned a noncompensable evaluation for that disability; 
increased the evaluation for the veteran's lumbar spine 
degenerative disc disease from 10 to 20 percent; granted 
special monthly compensation based on the loss of use of one 
foot; and granted a total rating for compensation purposes 
based on individual unemployability.  In December 2004, the 
RO issued a statement of the case to the veteran.  In 
February 2005, the veteran submitted an Appeal to the Board 
(VA Form 9) from the denial of service connection for chronic 
left carpal tunnel syndrome; an increased evaluation for his 
post-operative right knee disability; and special monthly 
compensation at the housebound rate.  In August 2006, the RO 
increased the evaluation for the veteran's post-operative 
right knee disorder from 30 to 60 percent.  In November 2006, 
the veteran withdrew his appeal from the denial of an 
increased evaluation for his post-operative right knee 
disorder.  

In February 2005, the veteran submitted a claim of 
entitlement to service connection for a chronic left wrist 
disorder to include tendonitis.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right knee 
medial meniscectomy residuals, residual traumatic arthritis, 
and arthroplasty residuals evaluated as 60 percent disabling; 
right sciatic neuropathy evaluated as 40 percent disabling; 
lumbar spine degenerative disc disease evaluated as 20 
percent disabling; right wrist tendonitis/arthritis evaluated 
as noncompensable; and right buttock decubital scar residuals 
evaluated as noncompensable.  

2.  Chronic left carpal tunnel syndrome was not shown during 
active service or at any time thereafter.  

3.  The veteran does not have a single service-connected 
disability evaluated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  Chronic left carpal tunnel syndrome was not incurred in 
or aggravated during active service and may not be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 
3.309, 3.326(a) (2006).  

2.  Chronic left carpal tunnel syndrome was not incurred 
proximately due to or as the result of the veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 
3.326(a) (2006 as amended).  

3.  The criteria for special monthly compensation at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1114(s), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 3.350(i) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for 
chronic left carpal tunnel syndrome and special monthly 
compensation at the housebound rate, the Board observes that 
the RO issued VCAA notices to the veteran in June 2004, 
November 2004, and March 2006 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection, a claim for special monthly 
compensation at the housebound rate, and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claims 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  



II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006 as amended).  The 
Court has clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
is currently in effect for right knee medial meniscectomy 
residuals, residual traumatic arthritis, and arthroplasty 
residuals evaluated as 60 percent disabling; right sciatic 
neuropathy evaluated as 40 percent disabling; lumbar spine 
degenerative disc disease evaluated as 20 percent disabling; 
right wrist tendonitis/arthritis evaluated as noncompensable; 
and right buttock decubital scar residuals evaluated as 
noncompensable.  

The veteran's service medical records make no reference to 
left carpal tunnel syndrome.  In his August 2001 claim for 
service connection, the veteran advanced that service 
connection for left hand carpal tunnel syndrome was warranted 
"secondary to my use of a walker which I use due to the 
damage to my right knee and nerve damage secondary to my 
right knee replacement surgery."  

At a December 2001 VA examination for compensation purposes, 
the veteran complained of left hand soreness and mild 
tingling.  He clarified that his left hand complaints were 
initially manifested after he began to use a walker.  No left 
upper extremity diagnosis was advanced.  The examiner 
commented that:

I find no clinical or historical evidence 
to support a diagnosis of carpal tunnel 
syndrome.  It would seem, however, that 
per patient's history the discomfort in 
the left hand is secondary to walker use 
during his rehabilitation period 
following surgery of the right knee.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
clinical record does not reflect that the veteran was 
objectively shown to have left carpal tunnel syndrome during 
or at any point after active service.  The examiner at the 
December 2001 VA examination for compensation purposes 
specifically concluded that the veteran did not exhibit left 
carpal tunnel syndrome.  

The veteran's claim is supported solely by his own written 
statements.  Such statements are insufficient to establish 
the existence of chronic carpal tunnel syndrome.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for chronic left 
carpal tunnel syndrome is denied.  



III.  Special Monthly Compensation at the Housebound Rate

A veteran may receive special monthly compensation at the 
housebound rate if he has a service-connected disability 
evaluated at 100 percent disabling and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent which are separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems or is 
permanently housebound by reason of service-connected 
disability or disabilities.  Permanently housebound is 
defined as "substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime."  38 U.S.C.A. 
§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2006).  Ralston 
v. West, 13 Vet. App. 108, 112 (1999).  

In his August 2001 claim for special monthly compensation at 
the housebound rate, the veteran advanced that his 
service-connected disabilities rendered him "substantially 
and permanently confined to" his home.  He acknowledged that 
"I do not currently meet the schedular requirements."  

In his February 2005 Appeal to the Board (VA Form 9), the 
veteran again acknowledged that he did not have a 
service-connected disorder evaluated as 100 percent 
disabling.  He advanced that:

Even though I technically do not have a 
single service-connected disability rated 
as 100% disabling, in reality, my 
service-connected disabilities should all 
be grouped together because they are all 
related to my right knee condition and 
they render me 100% disabled and 
housebound.  

As noted above in the discussion of the veteran's entitlement 
to service connection for chronic left carpal tunnel syndrome 
and acknowledged in his written statements on appeal, the 
veteran does not have a single service-connected disability 
evaluated 100 percent disabling.  Such a disability is the 
threshold requirement for the award of special monthly 
compensation at the housebound rate and the Board's analysis 
need not proceed further.  

The Board acknowledges that the veteran has a pending 
unadjudicated claim for service connection for a chronic left 
wrist disorder to include tendonitis.  Given that anatomic 
loss of the entire major upper extremity merits the 
assignment of no more than a 90 percent evaluation, the 
veteran's claim for additional service connection would have 
no impact upon the issue of his entitlement to special 
monthly compensation at the housebound rate if granted.  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran's claim of entitlement to special 
monthly compensation at the housebound rate is denied.  


ORDER

Service connection for chronic left carpel tunnel syndrome is 
denied.  

Special monthly compensation at the housebound rate is 
denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


